Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  what does LDD stand for?  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  line 5 cites limitation “a light emitting apparatus” should be changed to –the light emitting apparatus-- . Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  line 1 cites limitation “a light emitting apparatus” should be changed to –the light emitting apparatus-- . Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  line 1 cites limitation “a light emitting apparatus” should be changed to –the light emitting apparatus-- . Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  line 1 cites limitation “a light emitting apparatus” should be changed to –the light emitting apparatus-- . Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 line 7 recite "a capacitance". However, it is unclear what exactly the term “capacitance” represents, should be changed to “capacitor” and therefore, this claim is rendered as indefinite.
The dependent claims 2-14 and 18-21 are rejected for depending upon a rejected base claim 1.

Claim 15 line 6 recite "a first capacitance". However, it is unclear what exactly the term “capacitance” represents, should be changed to “capacitor” and therefore, this claim is rendered as indefinite. 
Claim 15 line 10 recite "a second capacitance". However, it is unclear what exactly the term “capacitance” represents, should be changed to “capacitor” and therefore, this claim is rendered as indefinite. 
The dependent claim 16 is rejected for depending upon a rejected base claim 15.
Claim 17 line 2 recite "a third capacitance". However, it is unclear what exactly the term “capacitance” represents, should be changed to “capacitor” and therefore, this claim is rendered as indefinite. 
Claim 17 line 4 recite "a fourth capacitance". However, it is unclear what exactly the term “capacitance” represents, should be changed to “capacitor” and therefore, this claim is rendered as indefinite. 

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, specifically Kim (US 2007/0040770) discloses the capacitance of the auxiliary capacitor is inversely proportional to a driving current ratio of the sub-pixels to generate a white pixel. See Kim ¶15, Fig 5.
Haim et al. US 5,402,141 teach an RGB triad display utilizes RED, GREEN and BLUE generating pixels with storage capacitors. The storage capacitors are custom-designed with respect to the RED, GREEN and BLUE pixels so that the offset voltages induced thereat are equal. Col. 3, lines 17-21 and Fig 3.
Ogura US 2008/0238953 teaches the capacitance ratio Cgsch/Cch and Cgdch/Cch are equal and 1/2, and as the voltage ratio increases (i.e., when the drain-source voltage Vds reaches the saturation area), the capacitance ratio Cgsch/Cch becomes approximately 2/3 while the capacitance ratio Cgdch/Cch approaches to 0. See Ogura ¶330 and Fig. 24
None of the prior art cited alone or in combination provides the motivation to teach claimed invention “a light emitting apparatus” including claimed limitations “wherein the capacitance is different for each light emitting color, and is larger in a pixel of a light emitting color in which a peak current flowing through the light-emitting element is larger” as required in claim 1.
None of the prior art cited alone or in combination provides the motivation to teach claimed invention “a light emitting apparatus” including claimed limitations 
“the second capacitance has a capacitance value different from a capacitance value of the first capacitance so that the current flowing through the second light-emitting element is larger than the current flowing through the first light-emitting element when the first light-emitting element and the second light-emitting element receive the same luminance signal” as required in claim 15.
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion


This application is in condition for allowance except for the following formal matters: 
The 112b issues and the claim objections issues.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: May 14, 2022